Citation Nr: 1109310	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-48 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for generalized anxiety disorder (previously addressed as depressive disorder not otherwise specified (NOS), anxiety disorder, NOS). 

2.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in relevant part, denied a rating in excess of 30 percent for generalized anxiety disorder, which was previously characterized as depressive disorder NOS, anxiety disorder NOS, and claimed as nerves.  The Veteran disagreed and perfected his appeal only with regard to the rating for his service-connected generalized anxiety disorder.

Historically, service connection for depressive disorder NOS, anxiety disorder NOS was granted by means of a November 2008 RO rating decision.  A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement (NOD) is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).  In December 2008 the Veteran submitted a statement requesting an increased rating in excess of 30 percent for his service-connected depressive disorder NOS, anxiety disorder NOS disability.  This December 2008 statement did not express disagreement or dissatisfaction with the November 2008 rating decision, and did not express a desire to contest the results of the November 2008 rating decision.  Accordingly, the December 2008 correspondence did not constitute a NOD.  The RO processed the December 2008 statement as a new claim for increase which resulted in the April 2009 rating decision currently on appeal.  See 38 C.F.R. §20.201 (2010).

In November 2010 the Veteran testified before the undersigned at a travel board hearing held at the RO in Nashville, Tennessee.  A transcript of the hearing is associated with the Veteran's claims file.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

During the entire rating period on appeal, the Veteran's generalized anxiety disorder has been characterized by irritability, sleep disturbances, nightmares, depression, impaired recent memory, and occasional auditory hallucinations, which have resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 50 percent for generalized anxiety disorder were met for the entire rating period on appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Codes 9400, 9434 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided pre-adjudication VCAA notice by a letter in December 2008.  The Veteran was notified of the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on the Veteran's employment.  Additionally, the letter provided notice to the Veteran that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  For these reasons, the Board finds that the duty to notify the Veteran has been fulfilled.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA treatment records.  The Veteran has not identified any private records for the RO to obtain on his behalf.

The Veteran was afforded a VA mental disorder examination in March 2009 in relation to his claim for increased disability rating for the then-characterized depressive disorder NOS, anxiety disorder NOS disability.  The Board notes that the VA examination report contained sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.        38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.      38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the RO granted service connection for depressive disorder NOS, anxiety disorder NOS, also claimed as nerves, associated with diabetes mellitus, type II, in a November 2008 rating decision.  The RO evaluated the disability as 30 percent disabling.  In December 2008 the Veteran submitted a claim seeking an increased rating.  

The Veteran contends that he is entitled to a higher disability rating for his service-connected generalized anxiety disorder, (previously characterized as depressive disorder NOS and anxiety disorder NOS).  This disability has been rated under      38 C.F.R. § 4.130, Mental Disorders, Diagnostic Code 9434-9400, as 30 percent disabling throughout the rating period on appeal.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Under Diagnostic Code 9434, major depressive disorder, and Diagnostic Code 9400, generalized anxiety disorder, which are governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's generalized anxiety disorder symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for the generalized anxiety disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

The Global Assessment of Functioning (GAF) is a scale score reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21 to 30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).


Rating Analysis

After a review of the evidence, the Board finds that, for the entire rating period on appeal, the Veteran's general anxiety disorder, previously characterized as depressive disorder NOS and anxiety disorder NOS, was manifested primarily by sleep disturbance, nightmares, depression, irritability, occasional auditory hallucinations, and impaired recent memory that meet some of the rating criteria for a 50 percent disability rating for major depressive disorder and generalized anxiety disorder under DCs 9434-9400.  38 C.F.R. § 4.130.

In this case, the Veteran reported poor sleep and intermittent auditory hallucinations (twice weekly) during a December 2008 Mental Health VA evaluation.  The clinician found his hygiene appropriate, eye contact direct, attention span intact, orientation full, thought process logical and linear, thought content normal with no evidence of delusional content, suicidal ideation and homicidal ideation denied, insight limited, and judgment poor.  The clinician assigned a GAF score of 58.  

The March 2009 VA mental disorder examination report included the observation that the Veteran had not had any hospitalization for his service-connected mental disabilities.  He took daily medication as treatment.  While the Veteran reported his sleep had improved, his nightmares remained.  He reported his mood during the day was happy, though at night he became irritable and very hard to get along with.  He would snap at people uncontrollably, and then apologize later.  He had difficulties adjusting to his physical limitations.  He felt always on alert, always watching.  He did not spend time with people outside of church and his own family because of wrongs done to him and by him.  He worried about every little thing.  The Veteran has sole custody of his school-aged child and worried about his own finances, his mother's health, and his child.  While he denied panic attacks, he described moments when he would shake, though he was unable to identify the trigger for these moments.  He reported difficulty concentrating on tasks.  The examiner found him clean and appropriately groomed, his speech clear and unremarkable, his affect appropriate, and mood good; however the Veteran's thought process was rambling, and his thought content was unremarkable.  The Veteran continues to has difficulty with sleep; he described nightmares about his Vietnam service that regularly caused him to wake in a cold sweat, many times nightly.  He denied persistent auditory hallucinations, though the Veteran continued to describe instances in which he would think someone he knew was speaking to him, though that person was not.  The examiner found no inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  The Veteran reported that his brother-in-law was with him a majority of the time, assisting with shopping, paying bills and driving.  The examiner found the Veteran's remote memory normal, though his recent and immediate memory was mildly impaired.  The Veteran himself noted his difficulty remembering recent activities.  The examiner assigned a GAF score of 62.

The Board observes a May 2009 VA infectious diseases evaluation during which the clinician found the Veteran was not taking his medication appropriately and noted the Veteran had repeated difficulties taking the correct medicine as directed.

During his November 2010 testimony before the undersigned the Veteran described the frequency of the nightmares, the need for medication, what he referred to as flashbacks, his dislike of crowds and being around other people, his inability to concentrate and remember tasks, and his irritability, in addition to his raising his son by himself, for which he directs all of his attention, and his limited interactions with close family members. 

VA treatment records note the Veteran's daily medication for his depressive disorder, difficulty with memory, disrupted sleep, nightmares, irritability, occasional auditory hallucinations, limited social relationships that were largely confined to immediate family, and his current unemployment, in addition to his continuing ability to care for his school-age son, for whom he is a single parent, and his ability to maintain a relationship with his mother, brother-in-law, and sisters.  For these reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a rating of 50 percent for depressive disorder NOS and anxiety disorder NOS were met for the entire period on appeal.  38 C.F.R. § 4.130, DCs 9400, 9434.

The Board finds that at no time during the pendency of this claim for an increased rating has the Veteran's service connected mental health disorder warranted an evaluation greater than 50 percent; thus staged ratings are unnecessary.  Hart, 
21 Vet. App. 505.

After a review of all the evidence of record, the Board finds that, for the entire period on appeal, the Veteran's generalized anxiety disorder (depressive disorder NOS and anxiety disorder NOS) did not more nearly approximate the criteria for a 70 percent rating.  The Veteran's disorder was not sufficiently manifested by occupational and social impairment with deficiencies in most areas such as family relationships, judgment, thinking, and mood due to suicidal ideation, obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression that affected the ability to live independently, or feelings of paranoia, obsessive and compulsive thinking, thoughts of hurting others, panic attacks once per week, occasional thoughts of suicide, and increased arousal symptoms, which more nearly approximate the criteria for a 70 percent disability rating under DCs 9400, 9434.  38 C.F.R. § 4.130.  The Board acknowledges that the Veteran has reported occasional auditory hallucinations.  However the presence of that symptom is outweighed by reports of the Veteran consistently denying suicidal and homicidal ideation, being observed to have logical, linear thought processes, having never been found to have obsessional rituals, and continuously residing alone with his school-aged son, being able to care for his son, and maintaining relationships with his mother, sisters, and brother-in-law, who lived nearby and assisted him.  

The Board has considered whether an extraschedular evaluation would have been warranted for generalized anxiety disorder (depressive disorder NOS and anxiety disorder NOS).  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's depressive disorder and anxiety disorder disability, recharacterized by the March 2009 VA examiner as generalized anxiety disorder, is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Codes 9400-9434, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's generalized anxiety disorder has manifested difficulty sleeping, nightmares, depression, irritability, occasional auditory hallucinations, and impaired recent memory.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with his generalized anxiety disorder, formerly characterized as depressive disorder NOS and anxiety disorder NOS, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating of 50 percent for generalized anxiety disorder (previously characterized as depressive disorder NOS and anxiety disorder NOS) for the entire period on appeal, is granted.


REMAND

The Board finds that the evidence of record, as well as statements by the Veteran's representative during the November 2010 hearing, have raised a claim for TDIU, and the claim for TDIU needs to be adjudicated.  There is evidence of record suggesting that the Veteran cannot work due to his service-connected disabilities.  For example, while there were references in VA treatment records dated February 2008 and August 2008 that the Veteran had his own business, in the October 2008 VA social worker assessment, the Veteran reported that he was unable to work and had applied for Social Security disability insurance.  As well, in an October VA examination, he reported he had to stop working because of his service-connected bilateral carpal tunnel disability.  During the March 2009 VA mental disorder examination, the Veteran reported he wanted to work; however, he could not stand for a prolonged period of time without his legs shaking uncontrollably.  

Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability;   (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  The RO/AMC should issue VCAA notice in accordance with 38 C.F.R. § 3.159 with regard to the claim for TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form (VA Form 21-8940) and requirements to establish inability to obtain or maintain substantially gainful employment due to service-connected disability.

2.  After completion of the above and any additional development deemed necessary, the RO/AMC should adjudicate the issue of TDIU.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


